Per Curiam,
The question raised by this appeal involves the construction of the will of Catherine Watts. The same question was raised in an appeal taken to the Supreme Court of Pennsylvania, which was decided by that court March 10,1902, — Watts’s Estate, 202 Pa. 85.
. Inasmuch as the same question is involved here as was decided in that case, we follow the ruling of the Supreme Court. Judgment reversed and record remitted to the court below, in order that distribution may be made in accordance with the opinion of the Supreme Court.